                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

ALEXANDER STROSS,                                 §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §                  1:18-CV-463-SH
                                                  §
TAMMY GAILEY, an individual, d/b/a                §
AMAZING AUSTIN AREA HOMES; and                    §
DOES 1—10,                                        §
                                                  §
                Defendants.                       §

                                             ORDER

     Before the Court is the parties’ Joint Motion to Continue the Pretrial Conference and Trial.

(Dkt. 37). A jury trial is currently set for October 7, 2019, with a pretrial conference on October

3, 2019. (Dkt. 34). The parties jointly request that the pretrial conference and trial be continued

for at least three weeks from their current settings. (Dkt. 37). In general, the court does not allow

parties to reset a trial date except in exceptional circumstances. The court will grant a

continuance in this instance if the parties are able to attend one of the few dates available in the

court calendar. Accordingly, IT IS ORDERED that the parties jointly advise the court no later

than Friday, September 13, 2019, which of the settings the parties request:

     a) Final pretrial conference on October 10, 2019, and jury trial on October 16, 2019;
     b) Final pretrial conference on November 1, 2019, and jury trial on November 4, 2019; or
     c) Maintaining the current settings, with final pretrial conference on October 3, 2019 and
        jury trial on October 7, 2019.
     SIGNED on September 10, 2019.


                                             ___________________________________
                                             SUSAN HIGHTOWER
                                             UNITED STATES MAGISTRATE JUDGE
